In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
Nos. 14‐1683, 14‐2507 
ROBERT J. MATZ, individually and on behalf of all others 
   similarly situated, 
                                          Plaintiff‐Appellant, 

                                  v. 

HOUSEHOLD INTERNATIONAL TAX REDUCTION INVESTMENT 
   PLAN, 
                                    Defendant‐Appellee. 
                      ____________________ 

         Appeals from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
             No. 96 C 1095 — Joan B. Gottschall, Judge. 
                      ____________________ 

 SUBMITTED OCTOBER 23, 2014 — DECIDED DECEMBER 24, 2014 
                ____________________ 

   Before WOOD, Chief Judge, and POSNER and RIPPLE, Circuit 
Judges. 
    POSNER,  Circuit  Judge.  Before  us  is  the  fifth  appeal  in  a 
seemingly interminable class action suit, filed 2 months short 
of  19  years  ago.  The  suit  claims  that  a  defined‐contribution 
ERISA pension plan in which the employer matched contri‐
butions  that  its  employees  made  was  partially  terminated. 
2                                             Nos. 14‐1683, 14‐2507 


Our opinion deciding the third appeal, reported at 388 F.3d 
570  (7th  Cir.  2004),  established  the  approach  to  be  used  by 
the  district court to determine the  validity of  the claim.  Us‐
ing that approach the district judge granted summary judg‐
ment in  favor of the  defendant.  The  named plaintiff (which 
is to say the class representative) has appealed. In a separate 
appeal, No. 14‐2507, he challenges the district court’s award 
of  some  $64,000  in  costs  to  the  defendant.  That  challenge  is 
frivolous. 
     When a pension plan is terminated, the rights of the par‐
ticipants  in  the  plan  vest  in  full,  and  so  none  of  the  money 
contributed  by  the  employer  to  the  individual  employees’ 
retirement accounts is returned to the employer. Full vesting 
is required in the case of partial as well as total terminations. 
26 U.S.C. § 411(d)(3)(A); 26 C.F.R. § 1.401‐6(b)(2). In our 2004 
opinion we said in explanation of the rule that if any of the 
money in the employees’ retirement accounts were returned 
to  the  employer,  he  would  obtain  a  tax  windfall  that  might 
induce termination because earnings on the employer’s con‐
tributions are not taxable, provided, as is commonplace, that 
the  plan  is  “tax‐qualified.”  We  now  believe  that  we  were 
mistaken.  Although  the  employer’s  contributions  to  a  plan 
do receive tax‐free buildup as just noted, any funds that the 
employer removes from the plan are taxed to him as normal 
income and are also subject to an excise tax of either 20 or 50 
percent. 26 U.S.C. § 4980. 
    The  actual  reason  for  the  full‐vesting  rule  appears  to  be 
to protect employees against uncertainty. Although they are 
informed  of the vesting  schedule in  the employer’s pension 
plan  when  they  accept  employment  and  thus  could  be 
thought  to  have  assumed  the  risk  of  losing  benefits  should 
Nos. 14‐1683, 14‐2507                                                 3 


the plan be terminated, they would find it difficult to insure 
against the risk. 
   But  whatever  the  correct  rationale  for  full  vesting  in  the 
case  of  a  partial  termination,  it  does  not  affect  our  decision 
today, which turns on ascertaining whether a termination of 
some plan participants (as by terminating their employment) 
amounted  to  a  partial  termination  of  the  plan,  thereby  re‐
quiring  full  vesting  of  plan  benefits  in  the  terminated  plan 
participants. 
    There was no usable statutory or regulatory definition of 
“partial  termination”  when  this  case  began.  So  we  adopted 
our own in our 2004 opinion: “a rebuttable presumption that 
a  20  percent  or  greater  reduction  in  plan  participants  is  a 
partial  termination  and  that  a  smaller  reduction  is  not.  … 
[But] we assume … that there is a band around 20 percent … 
. A generous band would run from 10 percent to 40 percent. 
Below  10  percent,  the  reduction  in  coverage  should  be  con‐
clusively presumed not to be a partial termination; above 40 
percent,  it  should  be  conclusively  presumed  to  be  a  partial 
termination.”  388  F.3d  at  577.  The  Internal  Revenue  Service 
has  adopted  our  suggested  20  percent  presumption,  Rev. 
Rul. 2007‐43 (2007), but has not specified a percentage (such 
as our 10 percent) below which there would be a conclusive 
presumption that no partial termination had occurred. 
     Household International, Inc., which owned subsidiaries 
that  employed  Matz  and  the  other  class  members,  was  a 
sprawling  conglomerate until  the mid‐1980s,  when it  began 
to  sell  off  a  number  of  the  subsidiaries.  (In  its  present, 
stripped‐down form, it’s called HSBC Finance Corporation.) 
The plaintiff was employed by one of the subsidiaries, Ham‐
ilton  Investments,  Inc.,  from  March  1989  until  the  sale  of 
4                                            Nos. 14‐1683, 14‐2507 


Hamilton  at  the  end  of  August  1994.  Matz  argues  that  in 
1993  Household  adopted  a  restructuring  plan  that  directed 
the  shrinkage  that  began  the  following  year  and  concluded 
in  1996,  by  which  time  the  elimination  of  subsidiaries,  plus 
layoffs  of  some  workers  in  retained  subsidiaries,  had  re‐
duced  the  total  number  of  participants  in  Household  Inter‐
national’s pension plan by at least 20 percent. 
     In general the period over which plan reductions may be 
aggregated  to  determine  whether  a  partial  termination  has 
occurred is a single plan year. But we held in a Matz decision 
in  2000  that  because  nothing  “requires  a  significant  corpo‐
rate  event  to  occur  within  a  plan  year,  Matz  can  combine 
terminations  from  1994,  1995  and  1996,  provided  that  he 
show  that  the  corporate  events  of  those  years  were  related. 
We believe this view reflects the realities of the modern cor‐
porate  world.  Mergers  and  corporate  reorganizations  have 
grown  into  large  and  complex  events,  and  often  cannot  be 
completed in one year. Furthermore, to establish a rigid rule 
that only terminations in individual plan years can be count‐
ed allows an unscrupulous employer to terminate some par‐
ticipants  in  December  of  one  year  and  January  of  the  next 
year,  thereby  eviscerating  …  the  purpose  of  protecting  em‐
ployee  benefits  …  .  We  are  convinced  that  the  requirement 
that  the  multiple  year  terminations  be  proven  related  pre‐
vents a plaintiff from gaining undue advantage too.” Matz v. 
Household  Int’l  Tax  Reduction  Investment  Plan,  227  F.3d  971, 
977  (7th  Cir.  2000)  (citations  omitted),  vacated  on  unrelated 
grounds, 533 U.S. 218 (2001) (mem.); see also Rev. Rul. 2007‐
43, supra. 
     The district judge had thus to decide whether the series 
of  reductions  in  the  number  of  plan  participants  should  be 
Nos. 14‐1683, 14‐2507                                                5 


considered  a  single  partial  termination.  Examining  the  doc‐
umentation  that  the  plaintiff  contends  amounted  to  a  re‐
structuring plan that tied all the subsequent terminations to‐
gether,  the  judge  determined  that  there  had  been  no  such 
plan—that  the  decisions  to  sell  particular  subsidiaries  had 
been made sequentially, on the basis of economic conditions 
in  the  particular market in which each subsidiary  operated, 
and that these conditions had varied from market to market. 
Restricting  her  focus  to  1994,  the  year  in  which  Matz  had 
been  terminated,  the  judge  found  that  the  number  of  plan 
participants  had  fallen  by  less  than  5  percent—far  below 
both  the  20  percent  presumptive  cutoff  for  partial  termina‐
tions and our 10 percent irrebuttable cutoff. 
     So Matz loses. But a complication ignored by the district 
court and by the parties as well is that this is a class action, 
and Matz merely the class representative. Ordinarily when a 
class  representative  is  dismissed  on  grounds  applicable  to 
him but not to all other members of the class, the suit is not 
dismissed  but  rather  another  member  of  the  class  is  substi‐
tuted as class representative. Sosna v. Iowa, 419 U.S. 393, 399 
(1975); Robinson v. Sheriff of Cook County, 167 F.3d 1155, 1157 
(7th Cir. 1999). But there is no other eligible class representa‐
tive in this case. Employees of seven subsidiaries of House‐
hold International were terminated. Matz was terminated by 
Hamilton Investments in 1994; the percentage of Hamilton’s 
employees  who  were  terminated  was  as  we  said  below  5 
percent  of  the  plan  participants  in  that  year.  Household’s 
sale  of  another  subsidiary,  Household  Bank,  resulted  in  the 
termination of an additional 9.5 percent of plan participants. 
As  for  the  other  five  subsidiaries,  their  percentages  of  plan 
participants  terminated  were  even  lower  than  Hamilton’s. 
For  completeness  we  note  that  even  if  all  the  terminations 
6                                         Nos. 14‐1683, 14‐2507 


were deemed to constitute a single termination, the percent‐
age terminated would be only 17 percent, still below the 20 
percent cutoff and with no justification shown for waiving it. 
   The  suit  has  no  merit,  and  the  judgment  dismissing  it 
(while awarding costs to the defendant) is therefore  
                                                      AFFIRMED.